862 N.E.2d 1003 (2007)
308 Ill. Dec. 800
PEOPLE State of Illinois, Respondent,
v.
Dominico LOPRESTI, etc., Petitioner.
No. 103940.
Supreme Court of Illinois.
March 28, 2007.
In the exercise of this Court's supervisory authority, and in light of the State's concession on the issue as reflected in the appellate court judgment of December 11, 2006, the Appellate Court, First District, in the matter of People v. Lopresti, case No. 1-05-2399 (12/11/06), is directed to enter an order correcting the mittimus to reflect defendant's conviction of the offense of possession of a controlled substance with intent to deliver, rather than conviction of the offense of manufacture or delivery of a controlled substance.